Proskauer, J.
Plaintiff appeals from an order dismissing the complaint for failure to state a cause of action as against the respondents Mersel and Hirschhorn. It is alleged in the complaint that the plaintiff, a licensed real estate broker, was employed by the defendants Hadassah Realty Corporation and Podwitz as a broker to procure a purchaser for the sale of real estate; that he procured the respondents Mersel and Hirschhorn as purchasers upon terms satisfactory to the employers; that due to his efforts a written contract was entered into between the Hadassah Realty Corporation and the respondents; that thereafter the defendants entered into a conspiracy to deprive him of his commissions and to divide the equivalent of the commissions among themselves, and that they effectuated this agreement by the actual payment to Mersel and Hirschhorn of a part of the commissions and the retention by the defendants of the remaining part. A cause of action is stated. If the purchasers, Mersel and Hirschhorn, maliciously and for their own gain, acted in concert with the other defendants to induce them to break their contract with the plaintiff, they committed an actionable wrong on the basis of their “ intentional interference without justification ” with contractual rights “ with knowledge thereof.” (Campbell v. Gates, 236 N. Y. 457.) This doctrine has additional support in Gonzales v. Kentucky Derby Co. (197 App. Div. 277; affd., 233 N. Y. 607).
The judgment and order appealed from should be reversed, with costs, and the motion denied, with ten dollars costs.
Dowling, P. J., Merrell, Finch and McAvoy, JJ., concur.
Jud°gment and order reversed, with costs, and the motion denied, with ten dollars costs.